Oo Co sa WN A BP WH BH =

bo i) bo bo Ko BO ho bo bo ee a — — po - — — — me
ao sa DBD UH BP WwW NH &§ OF OHO wm A DH HW BR WwW PP & 6

 

bse 3:19-cv-01537-BEN-JLB Document 122 Filed 06/17/21 Pagelb.d0720 Page 1of2

“F LED

JUN 16 2021

 

 

 

 

 

CLERK, U.S, DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BY’ FA. DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JAMES MILLER, et al., Case No.: 3:19-cv-01537-BEN-JLB
ORDER GRANTING PARTIES’
JOINT MOTION TO STAY
PROCEEDINGS RELATING TO
ATTORNEYS’ FEES AND COSTS
PENDING APPEAL

Plaintiffs,
VS.

ROB BONTA, in his official capacity as
Attorney General of California, et al.,

[ECF No. 121]
Defendants.

Nema meee See” ee! Sinema! Set Sage” Sinemet” nme Set” See”

 

 

 

On June 4, 2021, this Court entered Judgment in this matter, finding in favor of
Plaintiffs James Miller; Wendy Hauffen; Neil Rutherford; Adrian Sevilla; Ryan Peterson;
Gunfighter Tactical, LLC; John Phillips; PWGG, L.P.; San Diego County Gun Owners
PAC; California Gun Rights Foundation; Second Amendment Foundation; and Firearms
Policy Coalition, Inc. (collectively, “Plaintiffs”), and against Defendants Rob Bonta, in
his official capacity as Attorney General of the State of California, and Luis Lopez, in his
official capacity as Director of the Department of Justice Bureau of Firearms (collectively,
“Defendants”). Judgment, ECF No. 116. Although the Court’s order stayed enforcement
of the injunction, see ECF No. 115 at 93-94, it did not stay post-judgment procedural
proceedings in this case. Six days after entry of judgment, on June 10, 2021, Defendants

-|-
3:19-cy-01537-BEN-JLB

 

 

 
Oo Oo SN OH BR WB Bw =

MM NY NN NY BP NY DP Be ee Be Se oe Se RA LD YL
oN Dn YM FF WN FF DO WwW IT DWH BR wD BH KE SG

Ise 3:19-cv-01537-BEN-JLB Document 122 Filed 06/17/21 PagelD.10721 Page 2 of 2

filed their notice of Appeal to the Ninth Circuit Court of Appeals. ECF No. 117.

Before the Court is the joint motion of Plaintiffs and Defendants (collectively, the
“Parties”) to stay proceedings in this case related to the recovery of attorneys’ fees or
costs in light of the pending deadline for Plaintiffs to file a claim for such attorneys’ fees
and costs under Rule 54(d) of the Federal Rules of Civil Procedure (the “Joint Motion”).
ECF No. 121 at 2-3. The Parties ask for a stay of such proceedings until thirty (30) days
after completion of all appellate proceedings in this matter. Jd. at 4.

Where a “claim for fees involves substantial issues or is likely to be affected by the
appellate decision, the district court may prefer to defer consideration of the claim for fees
until after the appeal is resolved.” FED. R. CIv. P. 58, Advisory Committee’s Note (1993
amendments). Hence, many district courts exercise their discretion to defer ruling on a
motion for attorneys’ fees or deny it without prejudice to being renewed following
disposition of the appeal. See, e.g., FlowRider Surf, Ltd. v. Pac. Surf Designs, Inc., No.
315CV01879BENBLM, 2018 WL 6830611, at *2 (S.D. Cal. Dec. 21, 2018) (citing cases
and denying the defendant’s motion for attorneys’ fees and costs in a patent case while
granting leave to renew the motion following disposition of the appeal); see also Reed y.
Lieurance, 863 F.3d 1196, 1212-13 (9th Cir. 2017) (holding that the Ninth Circuit lacked
Jurisdiction to review the district court’s denial without prejudice to the defendants’ fees ,
motion where “[t]he district court clearly intended to revisit the question of an award of
attorney fees” following the appeal).

Having considered the Joint Motion made upon stipulated facts, and good cause
appearing, the Court hereby grants the parties’ Joint Motion and orders that all proceedings
concerning attorneys’ fees or costs in this action shall be stayed until thirty (30) days after

the completion of all appellate proceedings in this matter.

 

IT IS SO ORDERED.
DATED: June 16, 2021 7
/ ey N. ROGER WM an
nited States District Judge
-2-

 

 

3:19-cv-01537-BEN-JLB

 

 

 
